United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 01-1864
                                 ___________

Tommy Lee Monk,                         *
                                        *
             Appellant,                 *
                                        *
       v.                               * Appeal from the United States
                                        * District Court for the
Larry Norris, Director, Arkansas        * Eastern District of Arkansas.
Department of Correction; Clifford      *
Terry, Warden, Wrightsville Unit,       *          [UNPUBLISHED]
Arkansas Department of Correction;      *
Shirley Jordan, Assistant Warden,       *
Wrightsville Unit, Arkansas             *
Department of Correction; Larry         *
Jordan, Major, Wrightsville Unit,       *
Arkansas Department of Correction;      *
Brooks Parks, Head Records’             *
Supervisor and Classification Officer,  *
Wrightsville Unit, Arkansas             *
Department of Correction; M.L.          *
Ellington, Assistant Records’           *
Supervisor, Wrightsville Unit,          *
Arkansas Department of Correction,      *
                                        *
             Appellees.                 *
                                   ___________

                        Submitted: September 24, 2001

                             Filed: September 27, 2001
                                 ___________
Before McMILLIAN, MORRIS SHEPPARD ARNOLD, and BYE, Circuit Judges.
                           ___________

PER CURIAM.

       Arkansas inmate Tommy Monk appeals the district court’s1 denial of his motion
to reopen his 42 U.S.C. § 1983 action. Because Mr. Monk did not satisfy his burden
of showing that he exhausted available administrative remedies, see 42 U.S.C. §
1997e(a); McAlphin v. Morgan, 216 F.3d 680, 682 (8th Cir. 2000) (per curiam), we
affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The Honorable H. David Young, United States Magistrate Judge for the Eastern
District of Arkansas, to whom the case was referred for final disposition by consent of
the parties pursuant to 28 U.S.C. § 636(c).
                                          -2-